DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2-6, 9, 16-20 and 23 remain withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-8 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites that the sensor is part of the sensor mounting structure (see lines 2-4). The disclosed sensor mounting structure is described as a “mounting structure of a proximity sensor,” meaning that the proximity sensor is separate from the mounting structure. This disclosed description of the mounting structure makes sense since a structure intended for mounting a sensor would not include the sensor itself, and the disclosed sensor is not configured for mounting another sensor. Since the claim 
For the purpose of examination, it will be interpreted that the sensor mounting structure is configured to support a sensor. The Examiner respectfully suggests amending the claim such that the mounting structure does not include the sensor.
 
Claims 2-8 and 10-14 are indefinite for depending from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 7-8, 10-15, 21-22, and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osada in view of Chen et al. (CN 204459485 U, hereinafter Chen).
As to claim 1, Osada teaches a sensor mounting structure (fig. 3) in which a sensor is mounted on a sensor adapter for holding the sensor, the sensor mounting structure comprising: 
the sensor (in accordance with the 112b rejection of this claim, the sensor is not considered to be a positively recited part of the sensor mounting structure, and the prior art sensor mounting structure is considered to be capable of being used with a sensor configured as claimed), wherein the sensor comprises a detection part, a casing configured to accommodate the detection part therein, and an external connection part drawn out from a rear end of the casing toward an outside; and 
the sensor adaptor (as explained next), wherein the sensor adaptor comprises a cylindrical case body 22 having an accommodation space provided therein (for housing a sensor 12, 14) and of which a front end is closed (¶4 teaches that the cylindrical case body is waterproof, meaning the front end is closed) and a rear end is open (fig. 3 shows that the rear end allows a cable 14 therethrough, meaning that the rear end is open), a cap body 24 configured to be engageable with the rear end of the case body and having an opening (as shown in fig. 3), a seal member “rubber sealing” (¶4) interposed between the case body 22 and the cap body 24, and a fixing portion 28, 
wherein a portion of the case body 22 is disposed inside the cap body 26, 
a portion of the sensor near a front end is inserted into the accommodation space (see fig. 3), 

the seal member is disposed at a position (at an overlap 26 between the case body 22 and cap body 24) on a rear end side of the case body to surround the sensor (¶4 teaches that the overlap between elements 22, 24 is made watertight by providing the seal member in the form of rubber sealing, meaning that the seal member surrounds the sensor 12, 14), and 
the portion of the sensor 12, 14 near the front end is disposed in the accommodation space.  
Osada’s fig. 3 does not teach that the sensor is mounted on a mounting portion via the sensor adaptor, 
wherein the fixing portion is configured to fix the case body 22 to the mounting portion by holding the case body,
the seal member is compressed and deformed at least in a forward and rearward direction of the case body by engaging the cap body with the case body, and thus the seal member is in close contact with the case body and the sensor, and 
a gap formed between the portion of the sensor near the front end and the case body is sealed from a space outside the accommodation space by the seal member.
Chen teaches a sensor mounting structure in which a sensor is mounted on a mounting portion (wall 12) via a sensor adaptor for holding the sensor, the sensor mounting structure comprising: 

the sensor adaptor (as described next), wherein the sensor adaptor comprises a cylindrical case body 3 having an accommodation space provided therein and of which a rear end (right end in fig. 2) is open, a cap body 4 configured to be engageable with the rear end of the case body and having an opening (see fig. 2), a seal member 6 (rubber gasket - ¶23) interposed between the case body and the cap body, and a fixing portion (screw threads disposed outside the case body 3 - ¶24) configured to fix the case body to the mounting portion by holding the case body (i.e. holding the case body within the hole 11 of the wall 12), 
wherein a portion of the case body 3 is disposed inside the cap body 4, 
a portion of the sensor 2, 21-22 near a front end is inserted into the accommodation space, 
a portion of the sensor located closer to a rear end side (right side in fig. 2) than the portion near the front end is drawn to an outside (where element 21 is located) of the accommodation space via the opening, 
the seal member 6 is disposed at a position on a rear end side (right side in fig. 2) of the case body to surround the sensor 2, 21-22, and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Osada to configure the sensor mounting structure wherein the sensor is mountable on a mounting portion via a sensor adaptor for holding the sensor, the sensor adaptor comprising a cap body configured to be engageable with the rear end of the case body and having an opening, and to configured the sensor mounting structure to have a seal member interposed between the case body and the cap body, and a fixing portion configured to fix the case body to the mounting portion by holding the case body, wherein a portion of the case body is disposed inside the cap body, the seal member is disposed at a position on a rear end side of the case body to surround the sensor, and the seal member is compressed and deformed at least in a forward and rearward direction of the case body by engaging the cap body with the case body, and thus the seal member is in close contact with the case body and the sensor, and a gap formed between the portion of the sensor near the front end and the case body is sealed from a space outside the accommodation space 

As to claim 15, Osada teaches a sensor adaptor (fig. 3) which allows mounting of a sensor 12, 14 on a mounting portion (note that the mounting portion is not positively recited as part of the sensor adaptor) by holding the sensor, comprising: 
a cylindrical case body 22 in which an accommodation space configured to allow insertion of a portion of the sensor near a front end (left end in fig. 3) is provided therein and of which a front end is closed (¶4 teaches that the cylindrical case body is waterproof, meaning the front end is closed) and a rear end is open (for allowing wire 14 to extend through), 
a cap body 24 configured to be engageable with the rear end of the case body and having an opening configured to draw out a portion of the sensor located closer to a rear end side (right side in fig. 3) than the portion near the front end to an outside of the accommodation space (see fig. 3), 
wherein a portion of the case body 22 is disposed inside the cap body 24, 
a fixing portion 28, and 
a seal member capable of being interposed between the case body and the cap body (at an overlap 26 between the case body 22 and cap body 24) to surround the 
Osada does not teach wherein the fixing portion is configured to fix the case body to the mounting portion by holding the case body,
the seal member is compressed and deformed at least in a forward and rearward direction of the case body by engaging the cap body with the case body, and
wherein the seal member is in close contact with the sensor.
Chen teaches a sensor mounting structure in which a sensor is mounted on a mounting portion (wall 12) via a sensor adaptor for holding the sensor, the sensor mounting structure comprising: 
the sensor (in accordance with the 112b rejection of this claim, the sensor is not considered to be a positively recited part of the sensor mounting structure, and the prior art sensor mounting structure is considered to be capable of being used with a sensor configured as claimed), wherein the sensor comprises a detection part, a casing configured to accommodate the detection part therein, and an external connection part drawn out from a rear end of the casing toward an outside; and 

wherein a portion of the case body 3 is disposed inside the cap body 4, 
a portion of the sensor 2, 21-22 near a front end is inserted into the accommodation space, 
a portion of the sensor located closer to a rear end side (right side in fig. 2) than the portion near the front end is drawn to an outside (where element 21 is located) of the accommodation space via the opening, 
the seal member 6 is disposed at a position on a rear end side (right side in fig. 2) of the case body to surround the sensor 2, 21-22, and 
the seal member is compressed and deformed at least in a forward and rearward direction of the case body by engaging the cap body with the case body (i.e. when the cap body is screwed on, the seal member is squeezed by auxiliary members 5 in the forward and rearward direction - ¶25 and fig. 2), and thus the seal member is in close contact with the case body and the sensor (as shown in fig. 2), the portion of the sensor near the front end is disposed in the accommodation space (see fig. 2), and a gap formed between the portion of the sensor near the front end and the case body is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Osada to configure the sensor mounting structure wherein the sensor is mountable on a mounting portion via a sensor adaptor for holding the sensor, the sensor adaptor comprising a cap body configured to be engageable with the rear end of the case body and having an opening, and to configured the sensor mounting structure to have a seal member interposed between the case body and the cap body, and a fixing portion configured to fix the case body to the mounting portion by holding the case body, wherein a portion of the case body is disposed inside the cap body, the seal member is disposed at a position on a rear end side of the case body to surround the sensor, and the seal member is compressed and deformed at least in a forward and rearward direction of the case body by engaging the cap body with the case body, and thus the seal member is in close contact with the case body and the sensor, and a gap formed between the portion of the sensor near the front end and the case body is sealed from a space outside the accommodation space by the seal member, wherein the sensor mounting structure also has auxiliary members to assist in applying pressure to the seal member, as taught by Chen, since such a structural arrangement would allow the sensor to be more securely mounted, such as in a hole of a wall (see Chen) and so as to increase the ease of maintenance and replacement of parts (since the cap body 4 of Chen can be conveniently screwed on and off).  


[AltContent: textbox (Fig. 2 of Chen)][AltContent: textbox (5b)][AltContent: arrow][AltContent: textbox (5a)][AltContent: arrow]
    PNG
    media_image1.png
    263
    273
    media_image1.png
    Greyscale

As to claims 7 and 21, Osada as modified teaches wherein theDocket No.: 75748-US-540 Application No.: 15/891,371sensor adaptor further comprises a front side auxiliary member 5a (fig. 2 of Chen above) interposed between the case body 22 (Osada) and the seal member 6 (Chen) in the forward and rearward direction of the case body to surround the sensor, and a rear side auxiliary member 5b (fig. 2 of Chen above) interposed between the seal member 6 (Chen) and the cap body 4 (Chen) in the forward and rearward direction of the case body to surround the sensor, 
a contact surface which is in contact with the seal member is provided on each of the front side auxiliary member 5a (Chen)  and the rear side auxiliary member 5b (Chen), and 
the seal member is pressed and compressed by the contact surface of the front side auxiliary member and the contact surface of the rear side auxiliary member in the forward and rearward direction of the case body (as taught in ¶25 of Chen).  



As to claims 10 and 24, Osada as modified teaches wherein the sensor adaptor further comprises a pressing portion 5a (Chen) configured to press the sensor forward (to the left in fig. 2 of Chen; the pressing portion is capable of pressing the sensor forward if the sensor is made to abut against the side of the pressing portion), and the sensor is sandwiched and held between the pressing portion and the case body 22 (Osada) in the forward and rearward direction of the case body.

As to claim 11, Osada as modified teaches wherein a pressed surface facing a rear side is provided on a circumferential surface of the casing (the casing, as recited in claim 1, is part of the sensor, which is not positively recited as part of the claimed sensor mounting structure; therefore, the sensor mounting structure is capable of being used with a sensor having a casing with a pressed surface as claimed), and 
the pressing portion 5a (Chen) is in contact with the pressed surface and a front surface of the sensor is in contact with a front end of the case body 42, 46 (Osada), the sensor is sandwiched and held between the pressing portion and the front end of the case body in the forward and rearward direction of the case body (the prior art sensor 

As to claims 12 and 25, Osada teaches wherein each of the casing (the casing is part of the sensor, which is not positively recited as part of the claimed sensor mounting structure; the prior art sensor mounting structure is capable of use with a sensor having the claimed casing) and the case body 22 has a substantially long cylindrical shape.

As to claims 13 and 26, Osada as modified teaches wherein the engaging between the case body 22 (Osada) and the cap body 4 (Chen) is screwing (¶23, Chen).

As to claims 14 and 27, Osada teaches wherein the sensor is a proximity sensor (the sensor is not positively recited as part of the claimed sensor mounting structure; the sensor mounting structure is capable of being used with a proximity sensor as claimed).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot in view of the new ground(s) for rejection. Specifically, the embodiment in figs. 1-2 of Osada are no longer relied on.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/R.C.P./           Examiner, Art Unit 2853                  

/JILL E CULLER/           Primary Examiner, Art Unit 2853